Citation Nr: 0411270	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  99-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active military service from October 30, 1986, 
to February 4, 1987.

The current appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO).


FINDINGS OF FACT

There is no medical evidence of current folliculitis.


CONCLUSION OF LAW

Folliculitis was not incurred in active service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is warranted 
for folliculitis that had its onset during service.   

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  

The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 
2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, the claim for service connection for 
folliculitis was received in August 1998.  A February 1999 rating 
decision denied service connection for folliculitis.

A VCAA letter was sent to the appellant in June 2001, which 
provided notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertained to the claim.  

The VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claim, 
therefore, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claim.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to the 
appellant in June 2001 was not given prior to the first AOJ 
adjudication of the claim the notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The Board finds that the March 2002 SSOC, and correspondence from 
the RO to the veteran, including the June 2001 VCAA letter, 
notified him of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA would 
seek to provide, and the information and evidence he was expected 
to provide.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 

With respect to the duty to assist, the record reflects that the 
RO has attempted to obtain all of the veteran's medical records in 
connection with the appellant's claim.  Further, the RO asked him 
to submit any evidence in his possession that pertains to the 
claim.  The RO has contacted all of the medical agencies listed by 
the appellant.  The case has been remanded twice for additional 
development as well as to ensure compliance with the VCAA.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

The veteran's September 1986 enlistment examination reports 
indicate that on clinical evaluation his skin, head, neck, face, 
and scalp were considered clinically normal.  On a Report of 
Medical History that accompanied the examination report the 
appellant indicated that he had a history of skin disease, and 
that he had been treated by a dermatologist at the University 
Medical Center and was currently taking pills for his skin and 
blood.  The examiner reported that the appellant's prescription 
for acne was Accutane.  

In December 1986, he was treated by a PFC for itching and painful 
lesions on his scalp and chin.  Multiple scarred lesions were 
noted on the scalp line and chin area with a sparse occurrence of 
pustules in the scalp area.  The assessment was folliculitis.  

The veteran continued to receive treatment for his skin disorder.  
A January 1987 dermatological consultation report noted that the 
veteran had had sores on his head for the previous year-and-a-
half.  It was noted that there were large, fluctuant, tender 
dermal nodules/abscesses on the occipital scalp.  The diagnosis 
was dissecting cellulitis of the scalp.  

A January 1987 Entrance Physical Standards Board Proceeding 
Entrance Physical Standards Board Proceeding determined that the 
appellant did not meet the standards for enlistment because he was 
unable to wear a steel helmet or helmet liner due to the multiple 
tender dermal and subcutaneous nodules/abscesses on the occipital 
scalp, and separation from service was recommended.

Service connection was denied for dissecting cellulitis of the 
scalp by a September 1992 rating decision. 

Post service medical records show that the veteran was treated for 
a variety of skin disorders.  Private medical records describe 
multiple excoriation lesions on the scalp in October 1997.  A 
January 1998 medical statement from B. E. Holmes, M.D., notes that 
the appellant's medical records did not show a diagnosis of acne 
on recorded visits of September 7, 1977, and August 4, 1980. 

An August 1998 lay statement from a friend indicates that he had 
known the appellant for 20 years, during which time he had never 
known him to have any skin or health problems.  He stated that he 
found out about the appellant's skin disorder when he was relieved 
of his military duties, and that the condition had worsened since 
then. 

An outpatient treatment record from University Hospital shows the 
veteran was seen in June 1986 (prior to service) for large cystic 
acne lesions on the face, and was treated with Acutane.

Private medical records dated between 1999 and 2000 show treatment 
for hydradenitis suppurativa of the buttocks, with multiple 
abscesses.  

A private physician reported in November 2001 that he examined the 
veteran in July 2001.  He had an epidermal cyst and multiple 
scarring from previous burn wounds.  It was also noted that he had 
significant scars to 75% of his body.  There were multiple 
dermatological problems secondary to the burn.  The physician also 
reported that there was some form of cystic lesions under the 
burns that were difficult to resolve because of the burns.  

The veteran presented testimony at Regional Office hearings held 
in July 1998 and December 1998.  He also provided testimony before 
the undersigned Veterans Law Judge in November 2003.  He described 
his current skin problems involving the scalp and face areas, and 
the lack of any skin problem involving those areas prior to his 
military service.  He also indicated that no physician had related 
his current disorders to service.  

Criteria and Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The service medical records show that the veteran received 
treatment for what was initially described by a PFC as 
folliculitis.  However, it appears that this condition was 
eventually diagnosed as dissecting cellulitis, which has been 
previously denied service connection by the Board.  Regardless, 
the veteran has provided no medical evidence to show current 
diagnosis of folliculitis.  Examination records dated as late as 
2000 fail to document any diagnosis of folliculitis.  

The only evidence of record that suggests the presence of the 
claimed disorder is the veteran's statements.  I find that his 
statements are not sufficient competent evidence of current 
disability.  He is a layman and thus does not have competence to 
give a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, as reported at his most recent hearing, the 
veteran indicated that no physician has related his current skin 
disorder to service.  

As such, the record does not contain current medical diagnosis of 
the disability at issue, that is, folliculitis.  Without proof of 
a current disability, service connection is denied.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection is denied for folliculitis.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



